Dr. Robert W. Smalling, O.D. President Arkansas State Board of Optometry 119 North Main Street Warren, Arkansas 71671
Dear Dr. Smalling:
This is in response to your request for an opinion concerning the drugs that a Doctor of Optometry may prescribe in accordance with Acts 176 and 186 of 1997. It is my opinion that a person engaged in the practice of optometry is authorized, under certain circumstances, to prescribe pharmaceutical agents, except those listed in Schedules I and II of the Uniform Controlled Substances Act, for the diagnosis or treatment only of conditions of the eye, lids, or adnexa. In addition, it is my opinion that a person engaged in the practice of optometry is authorized to prescribe epinephrine, benadryl, or other comparable medication for the emergency treatment of anaphylaxis or anaphylactic reactions.
Arkansas Code Annotated § 17-90-101(a), as amended by Acts 176 and 186, provides in part:
  The practice of optometry shall include but not be limited to: the prescribing and sale of eyeglasses and contact lenses; the prescribing and administering of all oral and topical drugs for the diagnosis or treatment only of conditions of the eye, lids, and adnexa, except those listed in Schedules I and II of the Uniform Controlled Substances Act; and the prescribing and administering of epinephrine, benadryl, or other comparable medication for the emergency treatment of anaphylaxis or anaphylactic reactions.
In addition, A.C.A. § 17-90-403, as amended by Acts 176 and 186, provides in part:
  One who is engaged in the practice of optometry as a profession, as defined in § 17-90-101, and who has the education and professional competence, as determined by the Arkansas State Board of Optometry, and who has satisfied the educational requirements established by the Arkansas State Board of Optometry . . . and has met the requirements of § 17-90-401 is authorized to possess, administer, and prescribe pharmaceutical agents for the diagnosis or treatment only of conditions of the eye, lids, or adnexa, except those listed in Schedules I and II of the Uniform Controlled Substances Act.1
The Arkansas Supreme Court has stated that the first rule in considering the meaning of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning in common language.Mountain Home Sch. Dis. v. T.M.J. Builders, 313 Ark. 661, 858 S.W.2d 74
(1993). Where the language of a statute is plain and unambiguous, the court will determine legislative intent from the ordinary meaning of the language used. Id.
In accordance, it is my opinion that a person engaged in the practice of optometry is authorized, under certain circumstances, to prescribe pharmaceutical agents, except those listed in Schedules I and II of the Uniform Controlled Substances Act, for the diagnosis or treatment only of conditions of the eye, lids, or adnexa. In addition, it is my opinion that a person engaged in the practice of optometry is authorized to prescribe epinephrine, benadryl, or other comparable medication for the emergency treatment of anaphylaxis or anaphylactic reactions.
I must note that the schedules of controlled substances are governed by administrative regulation. The Director of the Arkansas Department of Health is given authority to designate controlled substances pursuant to A.C.A. § 5-64-201 (Repl. 1993). Washington v. State, 319 Ark. 583,892 S.W.2d 505 (1995). For a copy of the most recent schedules of controlled substances, contact the Arkansas Department of Health.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
1 Arkansas Code Annotated § 17-90-401, as amended by Acts 176 and 186, provides that the State Board of Optometry may "promulgate rules and regulations governing the prescribing, administering, and use of all drugs authorized in this chapter by all licensed and board-certified primary care optometrists in the diagnosis, treatment, or management only
of conditions of the human eye, lid, adnexa, or visual system." In addition, the State Board of Optometry is given the responsibility to "approve those optometrists who shall be authorized to possess, administer, and prescribe those drugs approved by this subchapter." Id.